United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 06-3725
                                  ___________

Paul C. Stepnes,                           *
                                           *
              Appellant,                   *
                                           *
       v.                                  *
                                           *
Robert J. Tennessen; Christine             * Appeal from the United States
Tennessen; City of Minneapolis,            * District Court for the
Minnesota; Minneapolis Police              * District of Minnesota.
Department (a department of the city); *
Mark Wisocki, Officer, in his individual * [UNPUBLISHED]
and official capacities; Paul Hatle,       *
Officer, in his individual and official    *
capacities; Adam Chard, in his             *
individual and official capacities; John *
Does, 1-4; Robert Illetschko, Officer,     *
in his individual and official capacities, *
                                           *
              Appellees.                   *
                                     ___________

                            Submitted: September 27, 2007
                               Filed: March 6, 2008
                                ___________

Before LOKEN, Chief Judge, WOLLMAN, and RILEY, Circuit Judges.
                             ___________

PER CURIAM.
       Paul Stepnes appeals from the district court’s1 summary judgment order
dismissing his civil rights and malicious prosecution claims against his neighbors
Robert and Christine Tennessen, the City of Minneapolis and four Minneapolis police
officers.

        The facts of this case are lengthy and convoluted, stemming as they do from a
backyard dispute between neighbors that escalated into threats, protection orders,
arrests, physical confrontations, dog-kicking, and the like. The district court’s
memorandum opinion treats the facts and the legal claims arising therefrom accurately
and comprehensively. Finding no error in the district court’s ruling, and concluding
that a further discussion would be of no precedential value, we affirm on the basis of
the reasons set forth in the district court’s opinion. See 8th Cir. R. 47B.
                          ______________________________




      1
      The Honorable Joan N. Ericksen, United States District Judge for the District
of Minnesota.

                                         -2-